Order entered August 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00048-CV

                         KATY VENTURE, LTD., ET AL., Appellants

                                                 V.

                            CREMONA BISTRO CORP., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-11023-M

                                             ORDER
       We GRANT appellants’ August 22, 2013, unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by August 29, 2013.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE